Exhibit 10.11(b)

CORVUS PHARMACEUTICALS, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between Mehrdad Mobasher (“Executive”) and Corvus Pharmaceuticals,
Inc. (the “Company”), effective as of the latest date set forth by the
signatures of the parties hereto below (the “Effective Date”).

R E C I T A L S

A.        The Board of Directors of the Company (the “Board”) recognizes that
the possibility of an acquisition of the Company or an involuntary termination
can be a distraction to Executive and can cause Executive to consider
alternative employment opportunities.  The Board has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such an event.

B.         The Board believes that it is in the best interests of the Company
and its stockholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company upon a Change in Control (as defined below) for the benefit of its
stockholders.

C.         The Board believes that it is imperative to provide Executive with
severance benefits upon certain terminations of Executive’s service to the
Company that enhance Executive’s financial security and provide incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of such an event.

D.        Unless otherwise defined herein, capitalized terms used in this
Agreement are defined in Section 9  below.

The parties hereto agree as follows:

1.         Term of Agreement.  This Agreement shall become effective as of the
Effective Date and terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied.

2.         At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law.  If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement.

 





--------------------------------------------------------------------------------

 



3.         Covered Termination Other Than During a Change in Control Period.  If
Executive experiences a Covered Termination at any time other than during a
Change in Control Period, and if Executive delivers to the Company a general
release of all claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) that becomes effective
and irrevocable within sixty (60) days, or such shorter period of time specified
by the Company, following such Covered Termination, then in addition to any
accrued but unpaid salary, bonus, benefits, vacation and expense reimbursement
payable in accordance with applicable law, the Company shall provide Executive
with the following:

(a)        Severance.  Executive shall be entitled to receive a severance
payment equal to nine (9) months of Executive’s base salary at the rate in
effect immediately prior to the Termination Date payable in a cash lump sum,
less applicable withholdings, on the first payroll date following the date the
Release of Claims becomes effective and irrevocable.

(b)        Continued Healthcare.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the nine (9) month
anniversary of the Termination Date and (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
After the Company ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.

(c)        Equity Awards.  Each outstanding and unvested equity award,
including, without limitation, each stock option and restricted stock award,
held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to that number of shares
that would have vested during the nine (9) month period immediately following
the Termination Date had Executive’s employment with the Company continued
during such period.

4.         Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive executes a Release of Claims that becomes effective and irrevocable
within sixty (60) days, or such shorter period of time specified by the Company,
following such Covered Termination, then in addition to any accrued but unpaid
salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, the Company shall provide Executive with the
following:





-2-

--------------------------------------------------------------------------------

 



(a)        Severance.  Executive shall be entitled to receive an amount equal to
the sum of (i) twelve (12) months of Executive’s base salary and (ii) one
hundred percent (100%) of Executive’s target annual bonus, in each case, at the
rate in effect immediately prior to the Termination Date, payable in a cash lump
sum, less applicable withholdings, on the first payroll date following the date
the Release of Claims becomes effective and irrevocable.

(b)        Continued Healthcare.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of COBRA, the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the twelve (12) month
anniversary of the Termination Date and (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments. 
After the Company ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.

(c)        Equity Awards.  Each outstanding and unvested equity award,
including, without limitation, each stock option and restricted stock award,
held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to one hundred percent
(100%) of the unvested shares underlying Executive’s equity awards as of the
Termination Date.

5.         Certain Reductions.  Notwithstanding anything herein to the contrary,
the Company shall reduce Executive’s severance benefits under this Agreement, in
whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to Executive by the Company in connection with
Executive’s termination, including but not limited to payments or benefits
pursuant to (a) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act, or (b) any Company policy
or practice providing for Executive to remain on the payroll without being in
active service for a limited period of time after being given notice of the
termination of Executive’s employment.  The benefits provided under this
Agreement are intended to satisfy, to the greatest extent possible, any and all
statutory obligations that may arise out of Executive’s termination of
employment.  Such reductions shall be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory obligation.

6.         Deemed Resignation.  Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, and then held with the Company or any of its affiliates,
and, at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.





-3-

--------------------------------------------------------------------------------

 



7.         Other Terminations.  If Executive’s service with the Company is
terminated by the Company  for Cause or by Executive without Good Reason, then
Executive shall not be entitled to any benefits hereunder other than accrued but
unpaid salary, bonus, vacation and expense reimbursement in accordance with
applicable law and to elect any continued healthcare coverage as may be required
under COBRA or similar state law.

8.         Limitation on Payments.

(a)        Notwithstanding anything in this Agreement to the contrary, if any
payment or distribution Executive would receive pursuant to this Agreement or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following alternative forms of payment would maximize Executive’s after-tax
proceeds: (x) payment in full of the entire amount of the Payment (a “Full
Payment”), or (y) payment of only a part of the Payment so that Executive
receives that largest Payment possible without being subject to the Excise Tax
(a “Reduced Payment”), whichever of the foregoing amounts, taking into account
the applicable federal, state and local income taxes and the Excise Tax (all
computed at the highest marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment, notwithstanding that all or some portion the Payment may
be subject to the Excise Tax.

(b)        If a Reduced Payment is made pursuant to this Section 8, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits payable to Executive.  In the event that acceleration of
compensation from Executive’s equity awards is to be reduced, such acceleration
of vesting shall be canceled in the reverse order of the date of grant.

(c)        The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall make all determinations required to be made under
this Section 8.  If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, group or
entity effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(d)        The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company





-4-

--------------------------------------------------------------------------------

 



and Executive within 15 calendar days after the date on which Executive’s right
to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.  If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

9.         Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

(a)        Cause.  “Cause” means the occurrence of any of the following events:
(i) Executive’s commission of any felony or any crime involving fraud,
dishonesty, or moral turpitude under the laws of the United States or any state
thereof; (ii) Executive’s intentional attempted commission of, or intentional
participation in, a fraud or act of dishonesty against the Company; (iii)
Executive’s intentional, material violation of any contract or agreement between
Executive and the Company or of any statutory duty owed to the Company; (iv)
Executive’s unauthorized use or intentional disclosure of the Company’s
confidential information or trade secrets; or (v) Executive’s gross misconduct.
The determination whether a termination is for “Cause” under the foregoing
definition shall be made by the Company in its sole discretion.

(b)        Change in Control.  “Change in Control” means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:

(i)         A transaction or series of transactions (other than an offering of
the common stock of the Company to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition; or

(ii)       During any period of two (2) consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in Sections
9(b)(i) or 9(b)(ii) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two (2)-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or





-5-

--------------------------------------------------------------------------------

 



(iii)      The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction: (A)
which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and (B) after which no person or
group beneficially owns voting securities representing fifty percent (50%) or
more of the combined voting power of the Successor Entity; provided, however,
that no person or group shall be treated for purposes of this Section 9(b)(iii)
as beneficially owning fifty percent (50%) or more of the combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction;  or

(iv)       The Company’s stockholders approve a liquidation or dissolution of
the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any amount which constitutes or provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event with respect to such amount must also constitute a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

(c)        Change in Control Period.  “Change in Control Period” means the
period of time commencing three (3) months prior to a Change in Control and
ending twelve (12) months following the Change in Control.

(d)        Covered Termination.  “Covered Termination” shall mean the
termination of Executive’s employment by the Company other than for Cause or by
Executive for Good Reason.

(e)        Good Reason.  “Good Reason” means Executive’s resignation from all
positions he or she then holds with the Company if (i) (A) there is a material
diminution in Executive’s duties and responsibilities with the Company;
provided,  however, that a change in title or reporting relationship will not
constitute Good Reason; (B) there is a material reduction of Executive’s base
salary; provided,  however, that a material reduction in Executive’s base salary
pursuant to a salary reduction program affecting all or substantially all of the
employees of the Company and that does not adversely affect Executive to a
greater extent than other similarly situated employees shall not constitute Good
Reason; or (C) Executive is required to relocate Executive’s primary work
location to a facility or location that would increase





-6-

--------------------------------------------------------------------------------

 



Executive’s one-way commute distance by more than twenty-five (25) miles from
Executive’s primary work location as of immediately prior to such change, (ii)
Executive provides written notice outlining such conditions, acts or omissions
to the Company within thirty (30) days immediately following such material
change or reduction, (iii) such material change or reduction is not remedied by
the Company within thirty (30) days following the Company’s receipt of such
written notice and (iv) Executive’s resignation is effective not later than
thirty (30) days after the expiration of such thirty (30) day cure period.

(f)        Termination Date.  “Termination Date” means the date Executive
experiences a Covered Termination.

10.       Successors.

(a)        Company’s Successors.  Except as set forth above, any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 10(a) or which becomes bound by the terms of this
Agreement by operation of law.

(b)        Executive’s Successors.  The terms of this Agreement and all rights
of Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

11.       Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive.  In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of the General Counsel of the Company.

12.       Confidentiality; Non-Disparagement.

(a)        Confidentiality.  Executive hereby expressly confirms Executive’s
continuing obligations to the Company pursuant to Executive’s Employee
Confidentiality and Inventions Assignment Agreement with the Company (the
“Confidential Information Agreement”).

(b)        Non-Disparagement.  Executive agrees that Executive shall not
disparage, criticize or defame the Company, its affiliates and their respective
affiliates, directors, officers, agents, partners, stockholders or employees,
either publicly or privately.  The Company agrees that it shall not, and it
shall instruct its officers and members of its Board to not, disparage,
criticize or defame Executive, either publicly or





-7-

--------------------------------------------------------------------------------

 



privately.  Nothing in this Section 12(b) shall have application to any evidence
or testimony required by any court, arbitrator or government agency.

13.       Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator mutually accepted by the
Parties, in San Mateo County, California, conducted by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) under the applicable JAMS employment rules. 
By agreeing to this arbitration procedure, both Executive and the Company waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The arbitrator shall:  (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such
arbitration.  Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute over intellectual property rights by
Court action instead of arbitration.

14.       Miscellaneous Provisions.

(a)        Section 409A.  The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Code and the Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A of the Code (with specificity as to the reason therefor), the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A of the Code
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A of the Code, provided that any such modifications
shall not increase the cost or liability to the Company.  To the extent that any
provision hereof is modified in order to comply with or be exempt from Section
409A of the Code, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A of the Code.

(i)         Separation from Service.  Notwithstanding any provision to the
contrary in this Agreement, no amount deemed deferred compensation subject to
Section 409A of the Code





-8-

--------------------------------------------------------------------------------

 



shall be payable pursuant to Sections 3 or 4 above unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 14(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from
Service.  Any installment payments that would have been made to Executive during
the sixty (60) day period immediately following Executive’s Separation from
Service but for the preceding sentence shall be paid to Executive on the
sixtieth (60th) day following Executive’s Separation from Service and the
remaining payments shall be made as provided in this Agreement.

(ii)       Specified Employee.  Notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
14(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

(iii)      Expense Reimbursements.  To the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Code, any such reimbursements payable to Executive pursuant to this
Agreement shall be paid to Executive no later than December 31st of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(iv)       Installments.  For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.

(b)        Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.





-9-

--------------------------------------------------------------------------------

 



(c)        Whole Agreement.  This Agreement, the Confidential Information
Agreement and any offer letter by and between the Company and Executive
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior promises, arrangements and
understandings regarding same, whether written or written, including, without
limitation, any severance or change in control benefits in Executive’s offer
letter agreement and employment agreement or previously approved by the Board.

(d)        Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

(e)        Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

(Signature page follows)

 

 



-10-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

 

 

 

 

CORVUS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ RICHARD A. MILLER

 

Title:

CEO

 

Date:

January 28, 2019

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ MERHRDAD MOBASHER

 

Mehrdad Mobasher

 

 

 

Date:

January 28, 2019

 

 

 

Signature Page to Change in Control Severance Agreement

--------------------------------------------------------------------------------